MR. CHIEF JUSTICE HARRISON
dissenting:
I dissent. I cannot agree with the majority opinion wherein it holds there is a court rule with regard to attorneys’ fees. I deem this very important since it is very clear from the record *107that the presiding judge felt he was bound by such rule in fixing the fees of the attorney.
I concede that our statutes do not provide a mode of publication, but it appears to me that more than an oral pronouncement by a judge from the bench during a hearing in a different cause should be required. The proof here of the so-called rule was made by a transcript of the court reporter’s notes in another cause. The attorney appearing for the guardian in resisting the petition for attorney’s fees stated in court at the time of this hearing that he did not recall such a rule and he is a practicing attorney of many years standing at the local bar.
A court rule would be an order and there is here no showing that the order containing the rule was entered in the minute book as required by section 91-4301, R.C.M. 1947, which provides in part: “All orders of the court or judge must be entered at length in the minute-book of the court kept for probate proceedings.” The provisions of the probate code so far as practice is concerned apply to guardianship proceedings under section 91-5210, R.C.M. 1947, which also provides in part: “All orders must be entered in the minutes of the court kept for probate proceedings * *
In State ex rel. Eden v. Schneider, 102 Mont. 286, 57 P.2d 783, 786, this court said:
“It is true, as stated by Mr. Chief Justice Brantly in his concurring opinion in the Little Case, that rules should he promulgated which advise litigants, ivith some degree of certainty, as to which judge will try their cause. ’ ’ Emphasis supplied.
How would litigants or their counsel be advised of a rule orally pronounced, as in the instant cause, by a judge from the bench and buried in the untranscribed notes of the court reporter?
“The records of the court are the only competent evidence of the existence of a rule of court, and cannot be shown by affidavit; nor will its existence be presumed.” 21 C.J.S., Courts, § 180, pp. 288, 289.
*108“It has been laid down that rules of court must be definitely stated, and promulgated formally, at least rules framed to guide and govern litigants, and should not be in force until after reasonable publicity and notice thereof. So it is very generally held that the general rules of practice enacted by the courts must be embodied in writing and adopted of record.” 21 C.J.S., Courts, § 173, p. 275.
“Buies of court adopted for the dispatch of business and the impartial administration of justice must be written. Since, when legally adopted and promulgated, they have the effect of positive laws, they ought not only to be formally promulgated, but they should be definitely stated, published, and made known in some permanent form.” Emphasis supplied. 14 Am.Jur., Courts, § 154, p. 360.
This court has held that rules have the effect of law. See Roush v. District Court, 101 Mont. 166, 53 P.2d 96.
From the record it is^clear that the presiding judge felt he was bound by the so-called rule as is evidenced by the following quotation therefrom:
‘ ‘ The Court: # * * and the fee is still five percent, and the Court having announced it, this Court would feel rather bound by that rule, that is, the Court should put in effect its own rules, and the Court should stand by them.
“Mr. Dwyer: Well, I was not aware, your Honor, until today that that had been announced by Judge Stewart, and I had not received — I was probably present at the time, but hadn't really paid any attention to it, because it wasn't involved in a fee that I was to receive.
“The Court: Yes, I know, those things come up, and it is difficult — well, here, it is in the evidence that the Judge of this Court, the permanent Judge of this Court, has announced that as a rule, and without any exceptions, which is similar to the one which is done in probates, but I might say this, even so, even if it probably ought to be a different rule, and maybe if I were making it, it would be a different rule, and I certainly *109would begin, I think, with a higher percentage than five percent, and then gradually bring it down to a lower one, of course, that is, if I were making the rule, but, notwithstanding that fact, also we have here a situation also unique, in that so many of the assets of the estate were not even known to exist at the time, and it always creates a great responsibility and a worry and a concern to have to go through all of the stock books, and counsel was certainly fortunate in this case that he had a client of intelligence and ability, who could do an awful lot of that, what we might call the ‘leg-work’ of bookkeeping for counsel, because she obviously did do that, and did a good job and a helpful one. But, all in all, I think the fee should be set at $10,200.00, and I don’t think there is any question but what that is what ought to be done. This is not just a case of a lot of lawyers testifying and buttressing and ganging up upon some poor incompetent’s estate, as I see it, but it is simply the case of a rule which has been enunciated, and has been in operation in the district here.
“Mr. Dwyer: Yes, you see, your honor, I wasn’t aware of that until today, that that had been the rule enunciated in this district and court by Judge Stewart. You see, Judge Taylor, when he used to enunciate a new rule of Court, he would set that rule out in writing to the attorneys, and that was the practice followed by Judge Taylor, but apparently Judge Stewart had enunciated this rule in Court, and that didn’t come to my attention that day, even though I was undoubtedly present in court.”
I feel that counsel was entitled to a reasonable fee based upon the services he rendered to the guardian, but I further feel that it should have been determined upon that basis and not upon observance of the so-called court rule, which in my opinion did not exist.
Neither do I concur in the majority holding that “money received” as used in section 91-4812, R.C.M. 1947, should be *110interpreted to include both “corpus” and “income.” I would interpret it to mean income”.
I would annul that part of the order which determined the attorney’s fees and return the cause to the district court for a determination of a reasonable fee without reference to any so-called rule of court.